Citation Nr: 0739414	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for shingles.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to July 
2000.  In January 2001, the veteran enlisted in the Naval Air 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claims.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a right ankle disability, 
shingles, a right foot disability, or a right wrist 
disability.

2.  Bronchitis did not have its onset during active service 
or within one year after separation from service, or result 
from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right ankle disability, shingles, a right foot disability, 
and a right wrist disability have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for 
bronchitis have not been met.  38 U.S.C.A. §§ 1101 1131, 1112 
and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
bronchiectasis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the record does not contain a current diagnosis 
of a right ankle disability, shingles, a right foot 
disability, and a right wrist disability.  Service medical 
records do show that the veteran was treated for a right 
ankle sprain in December 1986 and December 1998; right wrist 
pain in March 1998, June 1998, and August 1999; right foot 
fungus and athletes foot in October 1994, January 1995, March 
1996 and September 1996 and vesicular tinea pedis of the 
right foot in December 1995; and herpes zoster (shingles) in 
October 1991.  The April 2000 separation examination, 
however, reported no abnormalities of the veteran's physical 
condition, including lungs and chest, upper extremities, 
feet, lower extremities, or skin.  At that time, the veteran 
also reported no abnormalities.  

In addition, in July 2000 and December 2000, the veteran 
indicated no medical problems in a report of medical history.  
In a June 2003 military examination, no abnormalities were 
reported, aside from pes planus.  The veteran indicated in a 
June 2003 report of medical history that he was in good 
health and had no health problems.  The veteran also reported 
having no medical problems in the May 2004 and May 2005 
Annual Certificate of Physical Conditions.  Finally, the 
record does not contain any post-service medical treatment 
records that show treatment for any of these conditions, 
providing evidence against these claims.  

In the absence of any competent evidence of current a right 
ankle sprain, shingles, a right foot infection, or a right 
wrist disability, the Board must conclude the veteran does 
not currently suffer from these disabilities.

Simply stated, the Board finds that the service and post-
service medical record provide evidence against these claims, 
outweighing the veteran's statement that he has these 
problems at this time.

The veteran is also claiming service connection for 
bronchitis.  In December 1991, the veteran was treated for 
coughing and was diagnosed as having possible allergy and 
upper respiratory infection.  In October 1993, the veteran 
was treated for a cough that continued on and off for two 
months.  He was diagnosed as having bronchitis.  In February 
1997, the veteran was treated for bronchitis/sinusitis, which 
began two weeks before.  In April 1997, the veteran was 
treated for the same symptoms, however, the diagnosis was 
changed to an upper respiratory infection.  

The veteran submitted a document from Kaiser Permanente 
showing that he was treated for bronchitis and an upper 
respiratory infection in October 2003 and was unable to work 
for 5 days.  

After carefully reviewing the relevant evidence, the Board 
finds the record does not contain evidence sufficient to 
establish chronicity.  The veteran's bouts of bronchitis and 
coughing were acute and transitory, not chronic.  For a 
showing of a chronic disease in service, such as chronic 
bronchitis, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish a chronic condition that can be 
linked to service.  When the fact of chronicity in service is 
not adequately supported, as in this case, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  As discussed below, there was no 
continuity of symptoms of a lung disorder following service.

The Board notes that is had been over six years between his 
last inservice episode and the first post-service treatment 
for the claimed disorder.  In addition, in December 1999, the 
veteran's lungs were reported as clear during a physical 
examination and, as stated above, the April 2000 separation 
examination reported no physical abnormalities, including the 
lungs.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Accordingly, the Board finds that service connection may not 
be granted on the basis of chronicity in service or 
continuity of symptomatology of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Simply stated, the medical record 
indicates no link between the acute problem in service and 
his current condition.    

The evidence does not show that the veteran was diagnosed 
with bronchitis within one year following his separation from 
service.  This disability was not diagnosed until 2003.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Based on the reasons and bases provided above, the evidence 
in this case preponderates against the claims for service 
connection for bronchitis, a right ankle disability, 
shingles, a right foot disability, and a right wrist 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidentiary record does not show that the 
veteran currently suffers from a right ankle disability, 
shingles, a right foot disability, or a right wrist 
disability or that veteran's bronchitis is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C) (2007); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  As the service medical records and post-service 
medical records provide evidence against this claim, the 
Board finds that there is no basis for a VA examination to be 
undertaken. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for a right ankle disability, shingles, a 
right foot disability, a right wrist disability and 
bronchitis are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


